UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7547


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ENRIQUE NAJERA GASCA, a/k/a Enrique Najera, a/k/a El Morro,
a/k/a El Bolis,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.       Andre M. Davis, District Judge.
(1:06-cr-00542-AMD-5; 1:09-cv-01373-AMD)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Enrique Najera Gasca, Appellant Pro Se. Kwame Jangha Manley,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Enrique    Najera       Gasca       seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard        by    demonstrating           that

reasonable       jurists      would     find       that     any     assessment       of     the

constitutional         claims    by    the     district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Gasca has

not     made    the    requisite       showing.            Accordingly,      we      deny    a

certificate       of     appealability         and     dismiss      the    appeal.           We

dispense       with    oral     argument       because        the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2